MEMORANDUM **
Dimitar Ivanov Krastev, a native and citizen of Bulgaria, petitions for review of the Board of Immigration Appeals order affirming, without opinion, an immigration judge’s decision denying his motion to reopen removal proceedings conducted in absentia. We review for abuse of discretion the denial of a motion to reopen. Bhasin v. Gonzales, 423 F.3d 977, 983 (9th Cir.2005). We deny the petition for review.
The agency acted within its discretion in denying Krastev’s motion to reopen because Krastev failed to submit evidence to support any of his contentions. See 8 U.S.C. § 1229a(e)(7)(B) (providing that a motion to reopen “shall be supported by affidavits or other evidentiary material”); Bhasin, 423 F.3d at 984.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.